DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,  5, 12, 13, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinkman et al. (US 2018/0110283), henceforth known as Brinkman.
Brinkman teaches the shoe upper (120) as claimed including a knitted component (144), comprising: a plurality of integrally knitted lines of loops ([0023]) comprising a set of consecutive lines (lines forming length of 154), wherein each line in the set of consecutive lines comprises a plurality of consecutive loops which are interlooped with adjacent loops of the respective line and are not interlooped with loops of a line which is not contained in the set as seen in figure 3, and wherein the set of consecutive lines forms at least a portion of an eyelet (142) which is configured to receive a lace ([0022]).  Regarding claim 2, a first line in the set of consecutive lines and a first adjacent line not contained in the set form a first aperture in the knitted component, wherein a last line in the set of consecutive lines and a second adjacent line not contained in the set form a second aperture (note multiple apertures in figure 3) in the knitted component, and wherein the first aperture and the second aperture are configured such that a lace may pass through both apertures ([0022]).  Regarding claim 5 (4) the knitted component (144) comprises at least one fusible yarn in the area of the set of consecutive lines of loops ([0024]).  
Regarding claim 12, Brinkman teaches the method of manufacturing a shoe upper (120) as claimed including providing a knitted component (144); providing the knitted component with a plurality of integrally knitted lines (154) of loops comprising a set of consecutive lines, such that each line in the set of consecutive lines comprises a plurality of consecutive loops which are interlooped with adjacent loops of the respective line and are not interlooped with loops of a line which is not contained in the set; and forming the set (figures 1 and 3, [0023]) of consecutive lines as at least a portion of an eyelet (142) which is configured to receive a lace [0022].  Regarding claim 13, the set of consecutive lines is knit by means of partial knitting as only a partial course is formed relative to the remaining knit upper.  Regarding claim 15, further comprising arranging at least one fusible yarn in the area of the set of consecutive lines of loops ([0024]).  Regarding claim 20, further comprising heat setting the shoe upper ([0024], lines 4-6).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman. 
Brinkman teaches the invention substantially as claimed as indicated above in the rejection to claims 1 and 12. However although Brinkman indicates that the area of the set of consecutive lines of loops may be elastic (eyelet (242) in the embodiment of figure 4 may be elastic relative to other portions), it is not expressly set forth that an elastic yarn is used.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic yarn as a means in order to achieve relative elasticity in the eyelet for the purpose of allowing the eyelet to conform to the shoelace.  



Allowable Subject Matter
Claims 3, 4, 6-10, 14, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw